Exhibit 10.74

Apache Corporation

Amendment of 2014 Performance Program (Business Performance) Award

 

Recipient Name:

Thomas E. Voytovich (“Recipient”, “Employee,” “you” or “your”)

 

Company:

Apache Corporation

 

Amendment:

This is a summary of the amendment of the terms of your conditional grant of
Restricted Stock Units (“RSUs”) under the award notice dated February 3, 2014
(the “Award Notice”) subject to the terms of the Apache Corporation 2011 Omnibus
Equity Compensation Plan, as amended (the “Plan”) and the 2014 Performance
Program Agreement (Business Performance) (the “2014 Agreement”).

 

  You were previously awarded Apache Corporation conditional RSUs in accordance
with the terms of the Plan and the 2014 Agreement. In connection with your
release from service with the Company effective November 30, 2015 (the
“Termination Date”) and the terms of the release and settlement agreement
between you and the Company (the “Release Agreement”), for purposes of vesting
of the Final Amount of your conditional RSUs determined under the Plan, upon
your acceptance of this Amendment, the Company agrees that Final Amount of such
outstanding conditional RSUs will continue to vest according to the original
schedule and any agreed amendments to said Plan and the 2014 Agreement, provided
that such vesting shall occur at such times solely if you are then in compliance
with the provisions of the Release Agreement.

 

Affected Award:

Final Amount of the conditional RSUs under the Award Notice, the 2014 Agreement,
and the Plan.

 

Plan:

Apache Corporation 2011 Omnibus Equity Compensation Plan,

as amended

 

Acceptance:

Please indicate your acceptance of this Amendment by executing the attached
Amendment and returning it to Margery M. Harris. Upon acceptance of this
Amendment you will be able to continue to access your account at
netbenefits.fidelity.com. By accepting this Amendment, you will have agreed to
the terms and conditions set forth in the Amendment and the terms and conditions
of the Plan. You also agree to immediately notify Apache Corporation of any
future change in your address or other contact information.

 

1



--------------------------------------------------------------------------------

Apache Corporation

Amendment of 2014 Performance Program Agreement (Business Performance)

This Amendment to the 2014 Performance Program Agreement (Business Performance)
is entered into in connection with the Recipient’s release from service with
Apache Corporation (together with its Affiliates, the “Company”) effective
November 30, 2015 (the “Termination Date”) and the terms of the release and
separation agreement between the Recipient and the Company (the “Release
Agreement”) and governs the Final Amount of the conditional award of RSUs under
the Plan and the 2014 Agreement, between the Company and the Recipient.

 

  1. Section 4 of the 2014 Agreement is hereby amended to add a new paragraph at
the end thereof, which shall read as follows:

Release Agreement. Notwithstanding the provisions of Section 4 of the 2014
Agreement or the provisions of the Award Notice or the Plan to the contrary, for
purposes of vesting of the Final Amount of RSUs, the Recipient shall be deemed
to satisfy the conditions for continued vesting of Section 6 of the 2014
Agreement as of the Termination Date, provided that the Recipient remains in
compliance with the provisions of the Release Agreement. The Recipient shall
immediately notify the Company of any future change in address or other contact
information.

 

  2. The remaining terms of the 2014 Agreement and the Plan shall continue in
full force and effect except as provided in the controlling Apache Corporation
Employee Release and Settlement Agreement between Recipient and Apache
Corporation.

 

  3. This Amendment may be executed in one or more counterparts, and by the
different parties hereto in separate counterparts, each of which when executed
shall be deemed to be an original but all of which taken together shall
constitute one and the same agreement.

 

  4. If any provision of this Amendment is held invalid or unenforceable, the
remainder of this Amendment shall nevertheless remain in full force and effect,
and if any provision is held invalid or unenforceable with respect to particular
circumstances, it shall nevertheless remain in full force and effect in all
other circumstances, to the fullest extent permitted by law.

 

1



--------------------------------------------------------------------------------

IN WITNESS HEREOF the parties have caused this Amendment to be executed, agreed,
and accepted, effective as of November 30, 2015.

 

APACHE CORPORATION     THOMAS E. VOYTOVICH, RECIPIENT By:  

/s/ Margery M. Harris

    By:  

/s/ Thomas E. Voytovich

  Margery M. Harris       Thomas E. Voytovich   Executive Vice President,      
  Human Resources      

 

ATTEST:

/s/ Cheri L. Peper

Cheri L. Peper Corporate Secretary

 

2